DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
 Response to Amendment
	The Amendment received October 8, 2021 has been entered. 
Response to Arguments
	The Applicant’s arguments and remarks received October 8, 2021 traversing the rejections set forth in the July 15, 2021 Final Rejection. The Applicant’s arguments are persuasive in view of the Amendment and the rejections are accordingly withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment, with respect to Claims 21-22, was given in an interview with Dr. Jessamine Lee on November 2, 2021.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Title of the invention has been amended to recite “LITHIUM METAL SULFIDE AND LITHIUM METAL SULFIDE ARGYRODITE IONICALLY CONDUCTIVE COMPOUNDS AND RELATED USES.”
Claims 21-22 are canceled by Examiner’s Amendment.
Allowable Subject Matter
Claims 1-20, 23-28, 55-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record and searched to date does not disclose (1) the Claim 9 compound of formula (I) having an argyrodite-type crystal structure particularly wherein M is selected from the  group consisting of Fe and Ag and the parameters of formula (I) are defined as claimed; and (2) the article for use in an electrochemical cell comprising a compound of formula (I) of claim 1 wherein M is selected from Fe and Ag and the parameters of formula (I) are defined as claimed.
While argyrodite type (and similar inorganic lithium phosphorus sulfur based compounds) electrolytes for lithium ion batteries were known at the time of filing, as shown throughout the prosecution history, compounds of claimed formula (I) were not taught or suggested by the prior art of record particularly formula (I) having iron and, or, silver as defined in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729